Memorandum. Order of the Appellate Division affirmed, with costs.
In this simplest of two-car collisions any possible influence the errors of law assigned by the losing party may have had is overriden by the testimony of the two drivers that, driving ever so slowly in' close proximity, neither saw the other’s car. The evidence and the inference of negligence on the part of both drivers is made conclusive on this court by the Appellate Division affirmance of the trial judgment and jury verdict that plaintiff as well as defendant was negligent.
The trial court declined to charge section 1211 of the Vehicle and Traffic Law as inapplicable, which perhaps it was. The court, nevertheless, in applying common-law rules charged its purport in synonymous language which, indeed, was more detailed and repetitive than the stark language of the statute.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.